Citation Nr: 0215095	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  01-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
hysterectomy with removal of both ovaries, currently assigned 
a 50 percent evaluation.

2.  Entitlement to an increased rating for dysthymic 
disorder, currently assigned a 30 percent evaluation.

3.  Entitlement to an increased rating for a right knee 
disability, currently assigned a 10 percent evaluation.

4.  Entitlement to an increased rating for postoperative 
residuals of a duodenal ulcer, currently assigned a 10 
percent evaluation.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1969 to August 
1975, and from July 1982 to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of December 2000 
which increased a 30 percent rating for a hysterectomy to a 
50 percent rating for hysterectomy with bilateral salpingo-
oophorectomy; denied an increase in a 30 percent rating for a 
dysthymic disorder; increased the rating for right knee 
injury residuals from 0 percent to 10 percent; denied an 
increase in a 10 percent rating for postoperative duodenal 
ulcer disease; and denied a TDIU rating.


FINDINGS OF FACT

1.  The veteran has undergone total hysterectomy and removal 
of both ovaries, without complications.  

2.  Dysthymia is manifested by symptoms which cause 
occasional decrease in work efficiency or intermittent 
inability to perform occupational tasks. 

3.  A right knee disability is manifested by full range of 
motion but with complaints of pain, and no arthritis or 
instability.  

4.  Postoperative vagotomy with pyloroplasty, for duodenal 
ulcer disease, is manifested by duodenal scarring, and 
complaints of increased acid production at times. 

5.  The veteran's service-connected disabilities alone do not 
prevent her from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
residuals of a hysterectomy with removal of both ovaries have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.116, Code 7617 (2001).

2.  The criteria for a rating in excess of 30 percent for 
dysthymic disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Code 9433 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(2001).

4.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of a duodenal ulcer have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Code 
7305 (2001).

5.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from November 1969 to August 
1975, and from July 1982 to November 1988.

During her first period of service, she injured her right 
knee in November 1969.  Duodenal ulcer disease was diagnosed 
in February 1972.  Subsequent to her discharge, she underwent 
a selective vagotomy and pyloroplasty in a private hospital 
in May 1976.  

In a February 1978 rating decision, service connection was 
granted for the postoperative residuals of duodenal ulcer 
disease, assigned a 10 percent rating, and for residuals of a 
right knee injury, evaluated noncompensably disabling.  

During her second period of service, the veteran underwent a 
vaginal hysterectomy in January 1984.  In addition, she was 
seen on various occasions for psychiatric complaints.  In May 
1986, an impression of cyclothymia versus personality 
disorder was noted.  In 1987, crying spells and a depressed 
affect were observed.  

Service connection for the hysterectomy residuals was granted 
in a July 1991 rating decision, and assigned a 30 percent 
rating.  In a February 1993 rating decision, the RO granted 
service connection for dysthymia, and assigned a 10 percent 
rating.  The rating for dysthymia was increased to 30 percent 
by an August 1995 rating decision.  

In May 1997, the veteran was hospitalized for treatment of a 
cyst of the left ovary.  She underwent removal of the left 
ovary.

On a TDIU claim filed in June 1998, the veteran reported that 
she had last worked full time in March 1997.  She reported 
previous occupational experience as a pipefitter helper in 
the construction industry. She reported having completed 3-1/2 
years of college.  This claim was denied in June 1999.

In February 2000, the veteran filed a claim for TDIU, stating 
that she had last worked full time in January 2000.  She said 
her occupation was pipefitter.  She indicated that she had 
left her last job because of feeling an urge to jump down 
four flights of stairs because she didn't want to live.  She 
could not recall her previous employment.  

VA treatment records dated from January to October 2000 
indicate that she was hospitalized from January to February, 
2000, with the principle diagnosis requiring treatment noted 
to be an adjustment reaction.  Other diagnoses included 
alcohol abuse, left leg joint pain, peptic ulcer, and 
lumbago.  X-rays of the knees during the hospitalization were 
normal.  She was started on antidepressant medication. 

From March to April 2000, the veteran was hospitalized in a 
VA substance abuse treatment program, for treatment of 
alcohol dependence.  In April 2000, she stated that after her 
discharge, she would return home where she lived with her 
husband.  She planned to work at home, gardening and selling 
what she grew.  She also planned to return school to finish 
classes for a teaching certificate, and hoped to be a teacher 
in the future.  On examination, she was well oriented and 
coherent, with unimpaired memory.  She was not depressed, 
suicidal, or homicidal.  She was taking antidepressant 
medications, and she was cooperative with treatment, although 
she was thought to be somewhat in denial, and her prognosis 
was guarded.  

A psychosocial history obtained prior to her discharge noted 
that she said that she had back pain which interfered with 
her life.  She was noted to have completed 15 years of 
education.  Regarding her employment status, she said her 
longest full-time job had been seven years.  Her last job had 
been as a laborer, and in the past three years her usual 
employment pattern had been full-time employment.  She 
reported experiencing serious depression and anxiety, and 
trouble controlling violent behavior.  She said that she was 
bothered slightly by psychological or emotional problems in 
the month prior to this interview.  The final diagnosis was 
alcohol dependence, continuous, and dysthymic disorder.  Her 
global assessment of functioning (GAF) on admission was 65, 
and the highest during the past year was 78.  Physical 
diagnoses were chronic lumbosacral pain, and status post 
numerous abdominal surgeries, including hysterectomy.  

According to an outpatient note dated in June 2000, the 
veteran was doing relatively well, and had no new complaints.  
She felt sometimes stressed and pressured over family 
circumstances, including mental health problems experienced 
by her relatives.  She felt less depressed, anxious, and 
nervous, and had slept better, since taking medication.  She 
had a euthymic mood and fluent speech.  The assessment was 
depressive disorder and alcohol abuse.  The GAF was 60.  

In June 2000, VA examinations were conducted to evaluate the 
veteran's service-connected disabilities.  

On the gynecological examination, it was noted that the 
veteran had undergone five gynecologic surgeries from 1983 to 
1995, due to multiple gynecological problems.  Currently, she 
was status post total hysterectomy with bilateral salpingo-
oophorectomy.  Except for the absence of cervix, uterus and 
adnexa, pelvic examination was normal, and the surgical scars 
were well-healed.  

On the orthopedic examination, she complained of aching and 
pain in the right knee.  Weightbearing was sometimes 
difficult, and she was bothered by activities such as 
squatting and climbing.  She wore a knee sleeve.  She said 
she had not worked since January 2000, due to her knee 
problems.  On examination, she walked with a slight limp on 
the right.  She had 0 to 140 degrees of range of motion, with 
pain and guarding on range of motion testing.  There was no 
definite swelling.  She had some tenderness to palpation and 
a slightly positive patellar grind test.  There was no 
ligamentous instability.  She could only do a partial squat.  
X-rays were normal.  The examiner could not estimate with any 
degree of medical certainty the degree of functional 
impairment which might result during flare-ups.  The examiner 
felt that she would have difficulty working as a pipefitter 
with the strenuous physical labor required, including 
squatting and climbing.  An X-ray of the right knee in June 
2000 was normal.  

On the psychiatric examination, the veteran said she had been 
suffering from depression for several years, but that it had 
worsened over the past several months.  She said she had 
become suicidal earlier that year and been hospitalized from 
January March 2000.  She said she had a problem with alcohol 
at that time also.  Currently, she was being treated at a VA 
Mental Health Clinic and taking medication.  She described a 
lot of deaths in her immediate family.  She said that because 
of her physical condition, she was not able to work as a 
pipefitter.  Currently, she was not particularly depressed.  
She was very pleasant and cooperative; indeed, she seemed 
somewhat euphoric and exhibited some moderately pressured 
speech, which the examiner thought were suggestive of 
possible bipolar disorder.  On mental status examination, she 
was noted to be extremely verbal.  Her mood was within normal 
limits, perhaps even somewhat euphoric.  Affect was 
appropriate.  The impression was dysthymic disorder, in fair 
remission at this time on medication, although the examiner 
noted that she continued to have intermittent depression and 
could become somewhat moody at the slightest thing.  The GAF 
was 60.  

A gastrointestinal examination noted a history that ulcer 
disease had been diagnosed while she was on active duty, 
leading to a vagotomy and pyloroplasty for reduction of acid 
content of the stomach and duodenum.  Since then, she had 
been treated for symptoms which seemed to be exacerbated by 
increased stress or anxiety with increased acid production.  
She denied vomiting, hematemesis or melena. She said she had 
no problems with circulatory disturbance after meals or 
hypoglycemic reactions.  She did not suffer from diarrhea, 
constipation, distention, nausea or vomiting.  A recent X-ray 
was noted to have revealed scarring of the duodenal bulb.  
She did not have significant weight loss or gain, or signs of 
anemia.  She had no pain or tenderness on examination.  

In September 2000, statements from four friends and relatives 
of the veteran were received, which, in essence, related that 
the veteran could not work, and that when she tried to, her 
disabilities became more severe.   

VA treatment records dated in October 2000, note an 
adjustment reaction due to sexual trauma while in the 
military.  The veteran also said she was physically unable to 
continue work in construction.  She felt anxious and 
depressed since running out of medication a week ago.  She 
had a mildly anxious and depressed mood.  The assessment was 
depressive disorder and alcohol abuse, and the GAF was 60.  

An RO rating decision of December 2000 increased a 30 percent 
rating for a hysterectomy to a 50 percent rating for 
hysterectomy with bilateral salpingo-oophorectomy; denied an 
increase in a 30 percent rating for a dysthymic disorder; 
increased the rating for right knee injury residuals from 0 
percent to 10 percent; denied an increase in a 10 percent 
rating for postoperative duodenal ulcer disease; and denied a 
TDIU rating.  The foregoing are all of the veteran's service-
connected disabilities, and their combined rating is 70 
percent.

Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate her 
claims, and of the respective obligations of the VA and her 
to obtain different types of evidence.  Identified treatment 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A.  Hysterectomy with bilateral salpingo-oophorectomy

Complete removal of the uterus and both ovaries warrants a 
100 percent rating for three months after removal; 
thereafter, a 50 percent rating is assigned.  38 C.F.R. 
§ 4.116, Code 7617.  

The veteran underwent a hysterectomy and removal of one ovary 
many years ago.  Her remaining ovary was removed in 1997.  
She is in receipt of the maximum 50 percent rating for this 
disability, and she has also been awarded special monthly 
compensation based on loss of a creative organ.  There is no 
evidence of any complications, such as fistula, which would 
warrant a separate rating; indeed, her symptoms seem to have 
resolved after the last operation.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 50 percent must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v.  Derwinski, 1 Vet.  App.  49 
(1990).

B.  Dysthymia 

The veteran is in receipt of a 30 percent rating for 
dysthymia.

A mental disorder, including a dysthymic disorder, is rated 
30 percent when it produces occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumulatory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long- term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9433.  

The veteran has not been shown to have symptoms of a 
flattened affect, panic attacks, difficulty in understanding 
complex commands, memory impairment, impaired judgment, or 
significant difficulty in establishing and maintaining 
effective work and social relationships.  While pressured 
speech was noted on one occasion,  circumstantial, 
circumulatory, or stereotyped speech has not been shown.  
While her depressed mood on occasion is a disturbance in 
mood, a depressed mood is contemplated by the 30 percent 
rating currently in effect.  No symptoms specifically 
characteristic of a 50 percent rating have been shown.  

Although she was hospitalized on two occasions in early 2000, 
the latter hospitalization was for treatment of alcohol 
dependence, rather than her service-connected disability.  
Moreover, her GAF score at the time of discharge was 65, and 
since then, has consistently been 60.  

The GAF, or Global Assessment of Functioning, is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  A 51-60 GAF score indicates 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score 
from 61 to 70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

The treatment records, examination reports, and GAF scores 
all present a picture of no more than occasional decrease in 
work efficiency or intermittent inability to perform 
occupational tasks, due to her service-connected psychiatric 
disorder.  Thus no more than a 30 percent rating for the 
mental condition is warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 30 percent for dysthymic 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
supra.  

C.  Right knee disability

The veteran's right knee disorder is now rated 10 percent.

On examination in June 2000, she said she had not worked 
since January 2000 due to her knee problems, and the examiner 
felt it would be difficult for her to continue her occupation 
as a pipefitter, which required a lot of squatting and 
climbing, due to her knee disability.  However, the remainder 
of the evidence does not implicate her right knee disorder in 
the loss of her job.  In this regard, during the 
hospitalization in January 2000, left leg pain was noted.  
Further, on other occasions, she attributed the loss of her 
job to other factors.   

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and  20 percent 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

When the requirements for a compensable rating of a 
diagnostic code are not met, a 0 percent rating is assigned.  
38 C.F.R. § 4.31.  

The recent medical evidence, including VA examination, shows 
no right knee instability or subluxation.  Thus not even the 
requirements of a 10 percent rating under Code 5257 are 
shown.  

There is no right knee arthritis shown by X-rays, and thus no 
basis for rating arthritis under Code 5003 or Code 5010.  
Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257). 
VAOPGCPREC 23-97 and 9-98.  However, the veteran does not 
have either arthritis or instability.  Accordingly, separate 
evaluations are not warranted. 

On recent examination, right knee range of motion was from 0 
to 140 degrees, which is normal.  38 C.F.R. § 4.71, Plate II.  
Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, and 10 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5260.  Limitation of extension of a leg 
is rated 0 percent when limited to 5 degrees, and 10 percent 
when limited to 10 degrees.  38 C.F.R. § 4.71a, Code 5261.  
Even considering the effects of pain, it is not shown that 
the veteran has a compensable degree of limitation of motion 
of the right knee.  38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 
8 Vet.App. 202 (1995).

The preponderance of the evidence is against the claim for an 
increased rating for the right knee disability; thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Duodenal ulcer disease

Mild duodenal ulcer disease, with recurring symptoms once or 
twice yearly, warrants a 10 percent rating.  Moderate 
disease, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations, merits a 30 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7305.

No gastrointestinal symptoms except increased acid production 
during times of stress or anxiety have been indicated in the 
evidence of record.  The veteran has not made any specific 
contentions regarding this disability.  On examination, she 
was not tender, and she denied all other symptoms.  There has 
been no weight loss attributed to her duodenal ulcer disease 
residuals.  Accordingly, a rating in excess of 10 percent is 
not warranted under Code 7305.  

The veteran underwent a vagotomy with pyloroplasty in the 
past.  The rating schedule provides that a vagotomy with 
pyloroplasty warrants a 20 percent rating if manifested by 
recurrent ulcer with incomplete vagotomy.  38 C.F.R. § 4.114, 
Diagnostic Code 7348.  The veteran has not been shown to have 
a recurrent ulcer; the recent examination showed only 
duodenal scarring, with no active ulcer.  Thus, a 20 percent 
evaluation under this code is not warranted.  38 C.F.R. 
§ 4.31.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for this condition, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

E.  TDIU

The veteran's service-connected conditions have respective 
ratings of 50, 30, 10, and 10 percent.  The combined rating 
for these disabilities, discussed above, is 70 percent.  
38 C.F.R. § 4.25.  In such cases, a TDIU rating may be 
granted if a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The medical and other evidence does not demonstrate that as a 
result of her service-connected disabilities the veteran is 
unable to secure or follow a substantially gainful 
occupation.  In reviewing the record, there is no probative 
evidence to show that due solely to the established service-
connected disabilities she is incapable of performing some 
form of employment.  No medical examination has resulted in 
such a conclusion, and, at the end of a hospitalization in 
April 2000, the veteran expressed plans to grow and sell 
garden produce, and return to school to obtain her teaching 
certificate.  

Although she has not worked since January 2000, the sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  It is necessary that the record 
reflect some factor which places her case in a different 
category than other veterans with equal ratings of 
disability.  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Her highest rated 
disability, the hysterectomy with bilateral salpingo-
oophorectomy, has not been shown to have impacted her 
employability.  In this regard, although she claimed that 
this disability affected her ability to work on her claim, 
there is no evidence in support of this contention, or any 
medical evidence that would support such an assertion.  

As to this and the other service-connected disabilities, an 
impact on employment beyond that contemplated by the 
schedular ratings is not shown.  The weight of the credible 
evidence demonstrates the service-connected conditions do not 
prevent the veteran from holding a gainful job. 

As the preponderance of the evidence is against the claim for 
a TDIU rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

An increased rating for residuals of a hysterectomy with 
removal of both ovaries is denied.  

An increased rating for dysthymic disorder is denied.

An increased rating for a right knee disability is denied.

An increased rating postoperative residuals of a duodenal 
ulcer is denied.

A TDIU rating is denied.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

